FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, February 4, 2016 FAIRFAX ANNOUNCES CONFERENCE CALL Fairfax Financial Holdings Limited (TSX:FFH and FFH.U) will hold a conference call at 8:30 a.m. Eastern Time on Friday, February 19, 2016 to discuss its 2015 year-end results which will be announced after the close of markets on Thursday, February 18 and will be available at that time on its website www.fairfax.ca.The call, consisting of a presentation by the company followed by a question period, may be accessed at (800) 857-9641 (Canada and U.S.) or 1 (517) 308-9408 (International) with the passcode “Fairfax”. A replay of the call will be available from shortly after the termination of the call until 5:00 p.m. Eastern Time on Friday, March 4, 2016.The replay may be accessed at (866) 402-3745 (Canada and U.S.) or 1 (203) 369-0552 (International). Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Vice President, Corporate Development, at (416) 367-4941
